Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted October 11, 2022, wherein claim 175 is amended and claims 181, 182, 185, and 186 are canceled.  This application is a national stage application of PCT/CA2017/050447, filed April 11, 2017, which claims benefit of provisional application 62/438310, filed December 22, 2016, 62/417156, filed November 3, 2016, and 62/321034, filed April 11, 2016.
Claims 175, 176, 179, 183, 187, 190, and 191 are pending in this application.
Claims 175, 176, 179, 183, 187, 190, and 191 as amended are examined on the merits herein.

Priority
This application is seen to claim benefit of provisional applications 62/438310, filed December 22, 2016, 62/417156, filed November 3, 2016, and 62/321034, filed April 11, 2016.  However, the claims as presently amended do not find support in these priority applications.  Specifically, the branched tetravalent structure of R1 pictured in claim 175 is not described by any of these applications.  While provisional application 62/438310 does describe species falling within this structure (see for example tetravalent structures 185, 188, 191, 194, 197, 200, 203, 206, 209, 218, 221, and 224 on pp. 24-26 of the provisional application, these structures are not representative of the full scope of claimed structures.  See for example the highly generic definitions of T1 and T2 in the present claims compared with the examples given in the provisional application, which limit the combination of B1, T1, and T2 to glutamine and aminopentanedioic acid structures.  Therefore the effective filing date of all pending claims is the filing date of PCT/CA2017/050447, filed April 11, 2017.

Withdrawn Rejections
Applicant’s amendment, submitted October 11, 2022, with respect to the rejection of clams 185 and 186 under 35 USC 112(d) for failing to further limit the base claim, has been fully considered and found to be persuasive to remove the rejection as claims 185 and 186 have been canceled.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 175, 176, 179, 183, 187, 190, and 191 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	These claims define groups L1, T1, and T2 as a hydrocarbon chain having from 1 to 20 carbon atoms, where one or more of the carbon atoms in the chain is optionally replaced by one of several other divalent groups such as a nitrogen or oxygen atom.  Because of the wording of these definitions it is not clear whether the numerical value 1-20 is intended to refer to the actual number of carbon atoms in the linking group, not counting those which have been replaced with other atoms, or to the total number of atoms, counting those carbon atoms which have been replaced with other atoms.  This is especially relevant to the case where one of these groups is defined as a single N, S, or O atom, which could be defined as outside the scope of the claims because it contains zero carbon atoms, or within the scope of the claims as it is seen as an alkylene of one carbon atom which has been replaced with another atom.  Therefore the definition of these groups is indefinite.
	Response to Arguments: Applicant’s arguments, submitted October 11, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that according to MPEP 2173.05(h)(II), the term optionally can be definite when there is no ambiguity as to the proper scope of the claim.  However, the same term can be found to be indefinite in cases where the list of potential alternatives can vary and ambiguity arises.  In this case, the issue is not the existence of an optional limitation in itself but rather the combination of a limitation defining the number of carbon atoms in a hydrocarbon chain with an optional limitation allowing for the chain to have one of a number of other chemical moieties.  As stated previously, the combination of these two limitations specifically creates ambiguity as to whether carbon atoms replaced by other groups count towards the 1 to 20 carbon atoms required by this limitation.  Specifically, it is unclear whether groups such as a single oxygen atom, (either zero carbon atoms or one carbon replaced by an oxygen atom) or a polyethylene glycol having twenty carbon atoms and ten oxygen atoms, (either twenty carbon atoms or thirty carbon atoms with ten replaced by oxygen atoms) fall within the scope of the claim, rendering it indefinite.  Therefore the rejection is maintained and made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 175, 176, and 179 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11427823. (issued from previously cited US application 16/603771, cited in PTO-892, herein referred to as ‘823) Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘823 recites a siRNA conjugate that anticipates the conjugate recited by the present claims.  Note in particular that the branch point composed of a glutamic acid moiety bonded to two glycine moieties falls within the combined definition of -T1-B1-T2- in present claim 175.  Because Applicant has declined to traverse this rejection, it is made FINAL.

Claims 175, 176, 179, and 190 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 168 of copending Application No. 17/290549 (reference application, published as US pre-grant publication 2022/0031847of record in previous action, herein referred to as ‘549). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 168 of ‘549 recite a method using a siRNA conjugate that anticipates the conjugate recited by the present claims.  Note in particular that the branch point composed of a glutamic acid moiety bonded to two glycine moieties falls within the combined definition of -T1-B1-T2- in present claim 175.  Furthermore claim 2 of ‘549 recites a method comprising administering this conjugate and a further membrane-destabilizing polymer, which can be considered to fall within the broadest reasonable interpretation of a pharmaceutically acceptable excipient as described by claim 190.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Because Applicant has declined to traverse this rejection, it is made FINAL.

The following new grounds of rejection are necessitated by Applicant’s filing of new applications claiming subject matter not patentably distinct from the present claims:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 175, 176, 179, 190, and 191 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 186, 188, and 189 of copending Application No. 17/854575 (reference application, unpublished, cited in PTO-892, herein referred to as ‘575). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘575 anticipate or render obvious the claimed invention.  Specifically, claim 186 of ‘575 claims a siRNA conjugate having a structure that anticipates present claims 175 and 176  Claims 188 and 189 of ‘575 claim a pharmaceutical composition and method anticipating present claims 190 and 191.  With respect to present claims 179, while the structure described in claim 186 of ‘575 does not specifically define the stereochemistry of the saccharide groups as N-acetylgalactosamine, it would have been obvious to one of ordinary skill in the art at the time of the invention to try the various possible stereochemical orientations of the four stereocenters in these saccharides, in particularly those corresponding to known saccharides such as N-acetylgalactosamine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 175, 176, 179, 183, 187, 190, and 191 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 12 of copending Application No. 17/782901 (reference application, unpublished, cited in PTO-892, herein referred to as ‘901). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘901 anticipate the present claims.  Specifically claims 1 and 6 of ‘901 claim saccharide-siRNA conjugates having a structure anticipating present claims 175, 176, 179, 183, and 187, for example the specific formulas recited in claim 6 of ‘901.  Claim 12 of ‘901 further claims a method of treating liver fibrosis by administering these compounds to a subject, which would anticipate the method of delivering siRNA to the liver claimed in present claim 191.  This method would also render claim 190 obvious as it would suggest to one of ordinary skill in the art to prepare some kind of pharmaceutical composition in order to practice this method.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 175, 176, 179, 183, 187, 190, and 191 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 14-17 of copending Application No. 17/770504 (reference application, US pre-grant publication 2022/0288214, cited in PTO-892, herein referred to as ‘504). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘504 anticipate the present claims.  Specifically claims 1 and 6 of ‘504 claim saccharide-siRNA conjugates having a structure anticipating present claims 175, 176, 179, 183, and 187, for example the specific formulas recited in claim 6 of ‘901.  Claims 14-17 of ‘504 further claim methods of treating various diseases by administering these compounds to a subject, which would anticipate the method of delivering siRNA to the liver claimed in present claim 191.  This method would also render claim 190 obvious as it would suggest to one of ordinary skill in the art to prepare some kind of pharmaceutical composition in order to practice this method.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Any new grounds of rejection herein were necessitated by new applications filed after the issuance of the previous office action on April 6, 2022.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	11/29/2022